MEMORANDUM **
California state prisoner Lydia Smith appeals pro se from the district court’s judgment denying her habeas petition under 28 U.S.C. § 2254. We have jurisdiction under 28 U.S.C. §§ 1291 and 2253. We review de novo, Sass v. Cal. Bd. of Prison Terms, 461 F.3d 1123, 1126 (9th Cir.2006), and we affirm.
We reject as foreclosed appellee’s con-' tention that we lack jurisdiction to entertain this appeal because Smith has not obtained a certificate of appealability. See Rosas v. Nielsen, 428 F.3d 1229, 1231-32 (9th Cir.2005) (per curiam). Because no such certificate is required, see id., we need not decide whether Smith has made a substantial showing of the denial of a constitutional right. See 28 U.S.C. § 2253(c)(2).
Smith contends that the 2004 decision of the California Board of Prison Terms (“the Board”) to deny her parole violated her due process rights. After reviewing the record, we conclude that “some evidence” supports the Board’s decision. See Superintendent v. Hill, 472 U.S. 445, 455, 105 S.Ct. 2768, 86 L.Ed.2d 356 (1985). Accordingly, the California Court of Appeal’s decision was not an unreasonable application of federal law. See 28 U.S.C. § 2254(d)(1).
Furthermore, because the “some evidence” standard does not allow us to reweigh the evidence before the Board, we decline Smith’s invitation to view the psychiatric report in a different manner than the Board did. See Hill, 472 U.S. at 455, 105 S.Ct. 2768.
To the extent Smith asserts a violation of California law stemming from the *191Board’s decision, we cannot grant federal habeas corpus relief on such a claim. See Lewis v. Jeffers, 497 U.S. 764, 780, 110 S.Ct. 3092, 111 L.Ed.2d 606 (1990).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.